1
2
3
4
5
6
7                         UNITED STATES DISTRICT COURT
8                        SOUTHERN DISTRICT OF CALIFORNIA
9
     JAMES HALL,                                      CASE NO. 17-cv-2258-LAB (JMA)
10
                                       Plaintiff,
                                                      ORDER ADOPTING REPORT AND
11
                         vs.                          RECOMMENDATION AND ORDER OF
12                                                    DISMISSAL [Dkt. 26]
     NANCY A. BERRYHILL,
13                                  Defendant.
14
15         This social security appeal was referred to Magistrate Judge Robert N. Block for a
16   report and recommendation (“R & R”). Judge Block’s R & R on the cross motions for
17   summary judgment recommends that Plaintiff James Hall’s motion be denied and the
18   Defendant Commissioner of Social Security’s motion be granted. Dkt. 26. Objections to
19   the R & R were due on November 28, 2018. No objections were filed. The Court has
20   reviewed the R & R and agrees with its rationale and conclusions. Plaintiff’s motion for
21   summary judgment is DENIED, (Dkt. 19), and Defendant’s motion for summary judgment is
22   GRANTED. Dkt 21.
23         IT IS SO ORDERED.
24   Dated: November 29, 2018
25
26                                                  HONORABLE LARRY ALAN BURNS
                                                    United States District Judge
27
28




                                                -1-
